         Case 2:14-cr-00315-WB Document 684 Filed 12/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                               CRIMINAL ACTION
                                                        NO. 14-315-06
               v.

 WARREN MOORE



                                        ORDER

       AND NOW, this 10th day of December, 2020, upon consideration of pro se Defendant

Warren Moore’s Motion for Reduction in Sentence (ECF 673), Supplemental Memorandum in

Support of Motion for Reduction in Sentence (ECF 672), and the Government’s response thereto

and related exhibits (ECF 677, 678, & 682), IT IS ORDERED that the motion is DENIED.


                                                 BY THE COURT:



                                                 /s/ Wendy Beetlestone
                                                 _______________________________
                                                 WENDY BEETLESTONE, J.
